Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 October 22, 2008 Date of Report (Date of earliest event reported) ASSURED PHARMACY, INC. (Exact name of registrant as specified in its charter) Nevada 000-33165 98-0233878 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 17935 Sky Park Circle, Suite F, Irvine, CA, 85016 (Address of principal executive offices) (949) 222-9971 (Registrants telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.01 Entry into a Material Definitive Agreement On October 22, 2008, the Registrant entered into an amendment (the  Amendment ) to the prime vendor agreement, dated as of July 1, 2007 (the  Agreement ), with AmerisourceBergen Drug Corporation, a Delaware corporation ( Amerisource ).
